1




                                      April      3,    1972


    Honorable  Wm. J. Jackson                          Opinion   No.   M - 1113
    County Attorney
    Hemphill County
    Box 487                                             Re: Whether Hemphill    County may
    Canadian,  Texas  79014                                 pay a portion of the salary of
                                                            the manager of a historical
                                                            museum under the facts sub-
    Dear   Mr. Jackson:                                     mitted?

          You have requested  an opinion of this office as to whether Hemphill
    County may pay a portion of the salary of the manager of a historical
    museum under the following facts:

                 “The museum is maintained        on the highway at
                 the corner of 2nd and Main Streets in the City
                 of Canadian in an old building formerly       housing
                 the Moody Hotel, the use of which premises          is
                 donated by the owners.       The museum has a
                 large sign stating ‘Pioneer Museum. ’ The
                 museum contains      exhibits of pioneer goods and
                 products,   some of which have been donated to
                 the museum,      some of which are owned by the
                  manager,   and some of which are on loan to the
                  museum,    having been given to the museum with
                 the understanding     and agreement    that they will
                  revert to the original   owner if the museum is
                  closed..

                  “The salary of the manager        is paid jointly by
                  Hemphill County, the City of Canadian,           Texas,
                  and the Chamber      of Commerce,      with the County
                  paying $200 of the salary,      the City paying $150,
                  and the Chamber      of Commerce      paying $100 per
                  month.   As stated above, the premises           are
                  donated and utilities    and other expenses are
                  paid from voluntary     donations    by vistors to the
                  museum.
                                              -5424-
                                                                                           .




Honorable    Wm. J. Jackson,           page 2                 (M-1113)



                 “The museum is open to the public                daily      and
                 admission is without charge.

                 “The manager of the museum does maintain
                 a small gift shop on the premises,      selling
                 souvenier   items, the profits of which are
                 used for expenses   of maintaining   the museum,
                 together with donations,    as above indicated.  ”

       Article        2372d,   V. C. S.,   provides,   in part,      that:

                 “Section 1. All counties in the State . . .
                 may also establish and maintain  museums
                 . . .

                 “Section 2. The Commissioners’               Court       . . .
                 may.     . . participate  with local      interests        in
                 providing    for . . . the expenses        incident       thereto.   ‘I

       In addition,   Article 6081e, V. C. S.,           also authorizes     the county
and city, or either,     to acquire and operate           museums.       Section 1 of
this Article   reads,   in part, as follows:
                 ..
                   . . . Any county or any incorporated     city of
                 the State, either independently    or in cooperation
                 with each other,   . . . may acquire by gift,
                 devise or purchase    . . . Iands and buildings to
                 be used for . . . historical    museums   . , .”

“Acquire”,      as defined by Section 2, Subsection   (6) of Article 152813,
v. c. s. , “means and includes construct,      acquire by purchase,    lease,
devise,    gift, or other mode of acquisition.   ”

        In view of these statutes,     it is our opinion the Commissioners’
 Court may expend monies to pay a portion of the salary for the
 manager    of the museum,    as a joint participant     with the City of Canadian
 and the local Chamber of Commerce.           The statutes   do not require  that
 the county own the property      before it can become a joint participant
 and expend its monies in this connection.




                                              -5425-
,




    Honorable    Wm. J. Jackson,      page 3                  (M-11 13)



                                        SUMMARY

                       Under the provisions of Article 2372d, V. C. S. ,
                  and Article 6081e, V. C. S. , the Commissioners’
                  Court may expend monies to pay part of the salary
                  of the manager of a museum under the facts pre-
                  sented.

                                               Ve<) truly     yours,




                                               Attor&y      General    of Texas
                                                    I
    Prepared    by James    Hackney
    Assistant    Attorney   General

    APPROVED:
    OPINION COMMITTEE

    Kerns Taylor.       Chairman
    W. E. Allen        Co-Chairman

    J. C. Davis
    Bill Campbell
    Sally Phillips
    Max Hamilton

    SAMUEL D. MCDANIEL
    Staff Legal Assistant

    ALFRED      WALKER
    Executive   Assistant

     NOLA WHITE
     First Assistant




                                           -5426-